DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on January 19, 2022, which has been entered into the file. 
By this amendment, the applicant has amended claims 1, 3, 6-8, 11-15, has canceled claims 2, 9, and has newly added claims 16-21.  
Claims 1, 3-8 and 10-21 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, and 10 and newly added claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Martinez et al (PN. 10,146,054).
Claim 1 has been significantly amended and claims 17-21 have been newly added to necessitate the new grounds of rejection.  
Martinez et al teaches an optical article that is comprised of at least a substrate (130, Figures 1 and 2) that is a prescription layer serves as the ophthalmic lens (with respect to the amendment) and a lightguide layer (105 or 205) serves as a waveguide that may have holograms, as disclosed in a different embodiment (455 and 457, Figure 4C), together to make the light guide layer a holographic waveguide, that covers at least part of the substrate.  The holographic waveguide comprises two main surfaces (145 and 150) and at least one of the main surfaces conforming to a surface of the substrate, (please see Figures 1 and 2).  Martinez et al teaches that at least first and second zones that are configured so that light incoming on one of the first and second zones is at least partially guided towards the other of the first and second zones (please see Figures 1 and 2) wherein the holographic waveguide further comprises one peripheral edge with the first zone comprises at least a portion of the peripheral edge of the holographic waveguide, (please see Figure 1, the peripheral edge with the inputting of the light), and the second zone comprises at least a portion of one of the main surfaces of the holographic waveguide, (i.e. the hologram 455 as shown in Figure 4C).  
One skilled in the art would have been obvious to modify the lightguide layer with holograms (455 and 457, Figure 4C) as disclosed by Martinez et al in a different embodiment to make the waveguide a holographic waveguide to use holographic optical elements to in-couple and out-couple the light to the eye of the observer for the benefit of using more accurate holographic means to achieve the coupling and the propagation of the light.  

With regard to claim 8, Martinez et al teaches that the first zone extends over at least 50% of the peripheral edge of the holographic waveguides, (please see Figures 1 and 4C).  
With regard to claim 10, Martinez et al teaches that at least one of the main surfaces of the holographic waveguide (105, Figure 1 or 205, Figure 2) extends parallel to a curved surface of the substrate (130).  
With regard to newly added claim 17, Martinez et al teaches that the holographic waveguide (105 or 205, Figures 1 or 2) extends over at least 50% of the surface of the substrate (130). 
With regard to newly added claim 18, Martinez et al teaches that the holographic waveguide (105 or 205, Figures 1 or 2) extends over at least 70% of the surface of the substrate (130). 
With regard to newly added claim 19, Martinez et al teaches that the holographic waveguide (105 or 205, Figures 1 or 2) extends over a whole of the substrate (130). 
With regard to newly added claim 20, the first zone extends over at least 70% of the peripheral edge of the holographic waveguide, (please see Figures 2 and 4C).  
With regard to newly added claim 21, the first zone extends over whole surface of the peripheral edge of the holographic waveguide, (please see Figures 2 and 4C).  

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al as applied to claim 1 above, and further in view of the patent issued to Levola (PN. 7,206,106).

With regard to claim 4-6, this reference does not teach explicitly that the article comprises a plurality of holographic waveguides.  Levola in the same field of endeavor teaches a display device that is comprised of a plurality of holographic waveguides (110, 120 and 130, Figures 3a and 3b), wherein each holographic waveguides is configured to propagated respectively different wavelengths (i.e. red, blue and green wavelengths), of light between its respective first and second zones.  With respective to claim 6, Levola demonstrates that the holographic waveguide would diffract and therefore allows the light of different wavelength to propagate in different angular direction, (please see Figure 3a).  Although this reference does not teach explicitly that the rays of light propagated by each holographic waveguide come in or come out from the waveguide’s respective second according to different angles relative to the normal to second zone, this is either implicitly true (by following the different wavelength light in the diffract and propagating directions) or an obvious modification by designing the holographic gratings to diffract and therefore propagate light of different wavelength to come out at different angles relative to the normal to the second zone for the benefit of designing the light of different wavelength to propagate and come out of the waveguides with desired directions.  

Claims 7, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al as applied to claim 1 above, and further in view of US patent issued to Winston et al (PN. 6,002,829).  
Claims 7, 12 and 13 have been amended to necessitate the new ground of rejection.  

With regard to claim 7, Martinez et al teaches that the peripheral of one main surface of the waveguide is configured to couple light into the holographic waveguide.  It however does not teach explicitly to include a coupling device chosen from one of coating or a grating.  Winston et al in the same field of endeavor teaches that for an edge-lit waveguide a reflector (88, Figure 6C or 92 Figure 7) may be used to couple the light into the waveguide via the peripheral of one of the main surface.  It would then have been obvious to one skilled in the art to apply the teachings of Winston et al to modify the holographic waveguide to use a reflective coating to allow the light enters into the waveguide with high efficiency.  
With regard to amended claim 12, it is noted the claim claims at least sensor … configured to receive light output at first zone OR a coupling device that is located on periphery of a main surface of the waveguide … OR at least light emitter.  Martinez et al teaches an optical device comprises the optical article including the holographic waveguide, (please see Figures 1, 2 and 4C) and a light emitter configured to couple light coupled into the holographic waveguide toward the second zone.  In light of Winston et al a coupling device located at the periphery at the main surface of the holographic waveguide configured to couple light into or out of the holographic waveguide.  
With regard to claim 13, Martinez et al teaches that the optical device including the optical article is mounted on a frame and the light emitter is placed on the frame in a vicinity of the holographic waveguide, (please see Figure 5B).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al as applied to claim 1 above, and further in view of US patent issued to Hong  (PN. 5,040,864).  
Claim 11 has been amended (includes the amendment to based claim 1) to necessitate the new ground of rejection.  
With regard to claim 11, Martinez et al teaches that the two main surfaces of the holographic waveguide form a front surface and a rear surface that the rear surface being intended to be directed in a direction of an eye of wear (180, Figures 1 and 2), the front surface being intended to be directed toward an exterior environment and the second zone.  
This reference however does not teach explicitly that the second zone is input zone and the first zone (including the peripheral) is an output zone.  Hong in the same field of endeavor teaches that a holographic waveguide (12, Figure 1 and 22, Figure 2) that has a first zone including the peripheral of the holographic waveguide may be an output zone.  It would then have been obvious to one skilled in the art to apply the teachings of Hong to modify the holographic waveguide to have the peripheral of the waveguide to be the output zone for the benefit of allowing the holographic waveguide may be utilized in different applications.  

Claim 14 and newly added claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over The patent issued to Martinez et al (PN. 10,146,054).  
Claim 14 has been amended and claim 16 has been newly added to necessitate the new grounds of rejection.  
Martinez et al teaches a method for selectively propagating light in a substrate that is comprised of the step of providing an optical article comprises a prescription layer serves as the 
Martinez et al in a different embodiment teaches that the lightguide layer or the waveguide comprises holograms (455 and 457, Figure 4C) that makes the waveguide a holographic waveguide.  One skilled in the art would have been obvious to modify the lightguide layer (105 or 205) with holograms (455 and 457, Figure 4C) as disclosed by Martinez et al in a different embodiment to make the waveguide a holographic waveguide to use holographic optical elements to in-couple and out-couple the light to the eye of the observer for the benefit of using more accurate holographic means to achieve the coupling and the propagation of the light.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over The patent issued to Martinez et al (PN. 10,146,054) as applied to claim 14 and further in view of the patent issued to Jagt et al (PN. 6,750,996).  

With regard to claim 15, this reference does not teach explicitly the method of recording the holographic waveguide.  Jagt et al in the same field of endeavor teaches a method for recording the holographic waveguide that is comprised of applying a layer of photopolymer layer (115, Figure 2) serves as the photosensitive material on a glass substrate (117), the step of dividing a beam of coherent light (laser light 103) into at least first and second beams, (Ob and RB), producing an interference pattern within the layer of the photosensitive material by the superposition of the at least first beams and the second beam, coupling at least the first beam (OB) into the layer of the photosensitive material (115), illuminating the layer of the photosensitive material from the outside of the lens with at least the second beam (RB), and the interference pattern including a refractive index modification (i.e. a Bragg grating, please see column 3, lines 30-39) varying spatially according to at least one frequency within the photosensitive material, (please see Figure 2 and columns 15-17).   It would then have been obvious to apply the teachings of Jagt et al to provide the method for recording the holographic waveguide.  
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 14 and newly added claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872